KATY NEWS FOR IMMEDIATE RELEASE KATY INDUSTRIES, INC. REPORTS 2 BRIDGETON, MO – August 1, 2008 – Katy Industries, Inc. (OTC BB: KATY) today reported a net loss in the second quarter of 2008 of ($3.7) million [($0.46) per share], versus a net loss of ($0.6) million [($0.08) per share], in the second quarter of 2007, as adjusted to exclude restructuring and other non-recurring or unusual items, which are discussed below.Including these items, Katy reported a net loss in the second quarter of 2008 of ($4.2) million [($0.53) per share], versus net income of $1.8 million [$0.23 per share], in the same period of 2007.The operating loss, as adjusted to exclude all restructuring and other non-recurring or unusual items, was ($5.6) million [(12.3%) of net sales] in the second quarter of 2008, compared to an operating loss, as adjusted, of ($0.2) million [(0.3%) of net sales] in the same period in 2007.Net income (loss), as adjusted, and operating income (loss), as adjusted, are non-GAAP financial measures and are further discussed below. Katy also reported a net loss for the six months ended June 30, 2008 of ($5.8) million [($0.73) per share], versus a net loss of ($2.6) million [($0.32) per share], for the six months ended June 30, 2007, as adjusted to exclude restructuring and other non-recurring or unusual items, which are discussed below.Including these items, Katy reported a net loss for the six months ended June 30, 2008 of ($7.6) million [($0.96) per share], versus a net loss of ($2.0) million [($0.25) per share], in the same period of 2007.The operating loss, as adjusted to exclude all restructuring and other non-recurring or unusual items, was ($8.5) million [(9.8%) of net sales] for the six months ended June 30, 2008, compared to an operating loss, as adjusted, of ($2.1) million [(2.2%) of net sales] in the same period in 2007.Net income (loss), as adjusted, and operating income (loss), as adjusted, are non-GAAP financial measures and are further discussed below. During the second quarter of 2008, Katy reported restructuring and other non-recurring or unusual items of $0.9 million pre-tax [$0.12 per share], including activity from discontinued businesses of $0.6 million and severance, restructuring and related costs of $0.5 million offset by the loss on sale of assets of ($0.2) million.During the second quarter of 2007, Katy reported restructuring and other non-recurring or unusual items of $2.9 million pre-tax [$0.37 per share], including activity from discontinued operations of $7.0 million offset by severance, restructuring and related costs of ($2.4) million and a loss on the sale of assets of ($1.7) million.Details regarding these items are provided in the “Reconciliations of GAAP Results to Results Excluding Certain Unusual Items” accompanying this press release. For the six months ended June 30, 2008, Katy reported restructuring and other non-recurring or unusual items of $0.6 million pre-tax [$0.07 per share], including activity from discontinued businesses of $0.9 million and severance, restructuring and related costs of $0.4 million offset by the loss on sale of assets of ($0.7) million.For the six months ended June 30, 2007,
